DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 4-23 are currently pending and have been examined on their merits. 
Claims 1-3 are cancelled see REMARKS January 19, 2022.
Claims 4-23 are newly added see REMARKS January 19, 2022.
Claim Objections
Claim 23 is objected to because of the following informalities:  claim 23 recites “the system of claim 21” however claim 21 is directed to a computer program product claim and furthermore is identical to claim 23. The examiner will interpret claim 23 to recite “the system of claim 22” as is believed was originally intended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-23 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 4-19 recite a computer implemented method (i.e. a series of steps), and claims 22-23 recite a system, and therefore each claim falls within one of the four statutory categories. 

However, claims 20-21 of the claimed invention are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite “a computer program product” and therefore under a broadest reasonable interpretation recite a “signal per se.” According to the specification Paragraph [0635] “using the processing resources of a resource 400 to execute software, computer- readable code or instructions, does not limit where this code can be stored. Referring to FIG. 25, in one example, a computer program product 500 includes, for instance, one or more non- transitory computer readable storage media 602 to store computer readable program code means or logic 604 thereon to provide and facilitate one or more aspects of the technique.” The examiner finds the claims as being capable of being understood to comprise transitory waves. The courts have interpreted claims which expressly define the medium as encompassing “any data storage device” to include random-access memory and carrier waves (see Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017)). Which are non-statutory subject matter (see Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims cover both subject matter that falls within a statutory category as well as subject matter that does not the claims as a whole are not directed to a statutory category (see MPEP 2106 II). Furthermore, the MPEP states that non-limiting examples of claims that are not directed to any of the statutory categories include: transitory forms of signal transmissions. Therefore, the examiner finds claims 20-21 directed to reciting “signal per se” or not being directed to one of the four statutory categories (see MPEP 2106.03). However, for the sake of compact prosecution the examiner will interpret the claims as being directed to one of the four statutory categories in the proceeding analysis. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 4, 20, and 22 recites a method, comprising: obtaining, from a user, a proposed social media post comprising text; applying, to the proposed social media post to determine whether predicted engagement with the proposed social media post is within a desired probability, the predicting comprising: determining, if the proposed social media post comprises qualities contributing to engagement with posts on social media, wherein the qualities comprise textual qualities, wherein the textual qualities include simplicity, and readability, wherein the determining comprises: classifying, the text as simple if a word count or a character count of the text is below a pre-determined threshold; and classifying, the text as readable if based on applying a reading-level scale to the text to assess a reading level for the text the text is assessed to be at or below a pre-configured readability level; determining, if the sentiment of the text is positive, wherein the determining if the sentiment of the text is positive comprises: identifying and extracting, from the text positive words and negative words; comparing, based on the extracting, a number of the positive words in the text to a number of the negative words in the text; and determining, based on the comparing, that the sentiment is positive if the number of positive words in the text is greater than the number of negative words in the text; determining, that the proposed social media post is not within the desired probability, comprising: determining the proposed social media post does not comprise the qualities or that the sentiment is not positive; and automatically recommending, that the user implement changes to the proposed social media post; determining, that the proposed social media post is within the desired probability and updating the predictive model, the determining and updating comprising: determining the proposed social media post comprises a configured amount and selection of the qualities and that the sentiment is positive; and posting, the proposed social media post to the social media, wherein based on the posting the proposed social media post is a social media post; monitoring, actual engagement with the social media post; comparing, the actual engagement with the predicted engagement; and tuning, the predictive model based on the comparing.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to gather information about the type of information being shared and what kind of audience a person had who was sharing the information and predict the amount of reach the information would have. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as remarks and presenting them to individuals using a social network. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 4: A computer-implemented; by one or more processors, via a user interface, and a predictive model.
Claim 20: A computer program product; a computer readable storage medium readable by one or more processors and storing instructions; via a user interface, and a predictive model.
Claim 22: A system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory; via a user interface, and a predictive model.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use a computer to analyze to advertise products and information and analyze how viewers will react or the estimated influence of the post (see Specification [0003]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
Claims 5-8, 21, and 23 are directed to further limiting the abstract idea of determining the characteristics of a social media post based on various characteristics.
Claims 9-14 are directed to further narrowing the abstract idea of determining the potential engagement of a social media post.
Claims 15-19 are directed to further narrowing the abstract idea of recommending further content to help improve the quality of a social media post.

Claims 5, 12, 21, and 23 recite the additional element of a social media platform. However, these limitations are directed to merely “apply it” or applying a known technology or generic computer to perform the abstract idea.
Claims 6-7 recite the additional element of a multimedia element. However, these limitations are directed to merely “apply it” or applying a known technology or generic computer to perform the abstract idea.

Therefore, claims 4-23 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over N (US 2016/0147760) in view of Bastide (US 2018/0060416) further in view of DeChoudhury (US 2014/0365208).
Claims 4, 20, and 22: N discloses (Claim 4) a computer-implemented method, comprising: (Claim 20) a computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: (Claim 22) a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising: obtaining, by one or more processors, via a user interface, from a user, a proposed social media post comprising text (Paragraph [0012-0014]; Fig. 1, one or more embodiments described herein provide benefits that provide users with alternate words for drafting a social media post that will resonate with the audience. For example, one or more embodiments involve receiving a draft of the social media post with an indication of a query word for which the drafter desires alternative word suggestions). Applying, by the one or more processors, a predictive model to the proposed social media post to determine whether predicted engagement with the proposed social media post is within a desired probability, the predicting comprising (Paragraph [0012-0014]; Fig. 1, one or more embodiments described herein provide benefits that provide users with alternate words for drafting a social media post that will resonate with the audience. For example, one or more embodiments involve receiving a draft of the social media post with an indication of a query word for which the drafter desires alternative word suggestions. The system and method can then provide the alternative words and their engagement scores to the user. In order to determine the engagement scores, the system and methods described herein can track and analyze historical social media post data). Determining, by the one or more processors, that the proposed social media post is not within the desired probability, comprising: determining the proposed social media post does not comprise the qualities or that the sentiment is not positive (Paragraph [0045-0046]; [0096-0100]; Figs 1 and 3A, the social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated). and automatically recommending, by the one or more processors, via the interface, that the user implement changes to the proposed social media post; determining, by the one or more processors, that the proposed social media post is within the desired probability and updating the predictive model, the determining and updating comprising: determining the proposed social media post comprises a configured amount and selection of the qualities and that the sentiment is positive (Paragraph [0045-0046]; [0096-0100]; Figs 1 and 3A, the social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated).  And posting, by the one or more processors, the proposed social media post to the social media, wherein based on the posting the proposed social media post is a social media post (Paragraph [0045-0046]; [0096-0100]; Figs 1 and 3A, the social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated).  Monitoring, by the one or more processors, actual engagement with the social media post; comparing, by the one or more processors, the actual engagement with the predicted engagement; and 3596.004A-3 -tuning, by the one or more processors, the predictive model based on the comparing (Paragraph [0045-0046]; [0096-0100]; Figs 1 and 3A, the social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated).
However, N does not disclose determining, by the one or more processors, if the proposed social media post comprises qualities contributing to engagement with posts on social media, wherein the qualities comprise textual qualities, wherein the textual qualities include simplicity, and readability, wherein the determining comprises: classifying, by the one or more processors, the text as simple if a word count or a character count of the text is below a pre-determined threshold; and classifying, by the one or more processors, the text as readable if based on applying a reading-level scale to the text to assess a reading level for the text the text is assessed to be at or below a pre-configured readability level; determining, by the one or more processors, if the sentiment of the text is positive, wherein the determining if the sentiment of the text is positive comprises: 3596.004A-2-identifying and extracting, by the one or more processors, from the text positive words and negative words; comparing, by the one or more processors, based on the extracting, a number of the positive words in the text to a number of the negative words in the text; and determining, based on the comparing, that the sentiment is positive if the number of positive words in the text is greater than the number of negative words in the text.
In the same field of endeavor of determining engagement and understanding of a proposed social media post Bastide teaches determining, by the one or more processors, if the proposed social media post comprises qualities contributing to engagement with posts on social media, wherein the qualities comprise textual qualities, wherein the textual qualities include simplicity, and readability, wherein the determining comprises: classifying, by the one or more processors, the text as simple if a word count or a character count of the text is below a pre-determined threshold (Paragraph [0002-0004]; [0015-0017]; [0020-0024]; [0027-0028]; Fig. 1, the method identifies elements in social media message content. The method also determines, based on the identified elements, a plurality of candidate audiences to which the social media message content is potentially targeted. The method indicates to a user suggested additional elements to apply to the social media message content to tailor the content to a target audience. For confusion reduction in a social media message. Confusion related to a user’s post may be reduced via aspects described herein including: analyzing the post’s content including the related markup; determining the potential audience, altering the post’s author to possible candidate audience; modifying the post’s content for clarity. Confusion resulting form online grammar and markups in social media message content, can be addressed by aspects described herein that provide channels for clear communication with a target group). And classifying, by the one or more processors, the text as readable if based on applying a reading-level scale to the text to assess a reading level for the text the text is assessed to be at or below a pre-configured readability level (Paragraph [0002-0004]; [0015-0017]; [0020-0024]; [0027-0028]; Fig. 1, the method identifies elements in social media message content. The method also determines, based on the identified elements, a plurality of candidate audiences to which the social media message content is potentially targeted. The method indicates to a user suggested additional elements to apply to the social media message content to tailor the content to a target audience. For confusion reduction in a social media message. Confusion related to a user’s post may be reduced via aspects described herein including: analyzing the post’s content including the related markup; determining the potential audience, altering the post’s author to possible candidate audience; modifying the post’s content for clarity. Confusion resulting from online grammar and markups in social media message content, can be addressed by aspects described herein that provide channels for clear communication with a target group).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing alternative media suggesting to a user on a social network as disclosed by N (N [0023]) with the system of determining, by the one or more processors, if the proposed social media post comprises qualities contributing to engagement with posts on social media, wherein the qualities comprise textual qualities, wherein the textual qualities include simplicity, and readability, wherein the determining comprises: classifying, by the one or more processors, the text as simple if a word count or a character count of the text is below a pre-determined threshold; and classifying, by the one or more processors, the text as readable if based on applying a reading-level scale to the text to assess a reading level for the text the text is assessed to be at or below a pre-configured readability level as taught by Bastide (Bastide [0015]). With the motivation of helping to improve the engagement and reach of a potential social media post (Bastide [0001]).
In the same field of endeavor of classifying social media posts based on sentiment DeChoudhury teaches determining, by the one or more processors, if the sentiment of the text is positive, wherein the determining if the sentiment of the text is positive comprises: 3596.004A-2-identifying and extracting, by the one or more processors, from the text positive words and negative words (Paragraph [0006-0008]; [0020-0025]; [0038-0039]; Fig. 1, affective state classification embodiments described herein generally involve the training and the user of a classifier which identifies an affect exhibited by a segment of text. In an exemplary embodiment of the classifier training, a plurality of segment of text is input into a computing device. The affective state classification embodiments described herein generally classify several human affective states in segments of text. Starting with about 200 moods. Identifying social media moods begins with identifying representative mood words). Comparing, by the one or more processors, based on the extracting, a number of the positive words in the text to a number of the negative words in the text; and determining, based on the comparing, that the sentiment is positive if the number of positive words in the text is greater than the number of negative words in the text (Paragraph [0006-0008]; [0020-0025]; [0038-0039]; [0047]; Fig. 1, affective state classification embodiments described herein generally involve the training and the user of a classifier which identifies an affect exhibited by a segment of text. In an exemplary embodiment of the classifier training, a plurality of segment of text is input into a computing device. The affective state classification embodiments described herein generally classify several human affective states in segments of text. Starting with about 200 moods. Identifying social media moods begins with identifying representative mood words. The first study of mood exploration on social media post data is based on analyzing the model of moods in terms of moods usage frequencies (counts over all posts)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing alternative media suggesting to a user on a social network as disclosed by N (N [0023]) with the system of determining, by the one or more processors, if the sentiment of the text is positive, wherein the determining if the sentiment of the text is positive comprises: 3596.004A-2-identifying and extracting, by the one or more processors, from the text positive words and negative words; comparing, by the one or more processors, based on the extracting, a number of the positive words in the text to a number of the negative words in the text; and determining, based on the comparing, that the sentiment is positive if the number of positive words in the text is greater than the number of negative words in the text as taught by DeChoudhury (DeChoudhury [0006]). With the motivation of determining the mood and sentiment of social media posts to help understand their potential engagement (DeChoudhury [0004]).
Claim 5: Modified N discloses the computer-implemented method of claim 4. N further discloses wherein the configured amount and selection of the qualities is configured based on the social media platform (Paragraph [0012-0014]; [0045-0046]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated).
Claim 9: Modified N discloses the computer-implemented method of claim 4. N further discloses further comprising: training, by the one or more processors, the predictive model to determine if a hashtag in the text of the proposed social media post significantly increases engagement with the proposed social media, wherein the training comprises: accessing, by the one or more processors, a database comprising social media posts with associated engagement rates; calculating, by the one or more processors, mean engagement rates associated with various numbers of hashtags; determining, by the one or more processors, based on the mean engagement rates, a number of hashtags at which engagement with a given social media post of the social media posts, increases a designated percentage; and updating, by the one or more processors, the predictive model with the number of the hashtags, where the number of the hashtags comprises a baseline number of hashtags to significantly increase the engagement.
In the same field of endeavor of determining engagement and understanding of a proposed social media post Bastide teaches further comprising: training, by the one or more processors, the predictive model to determine if a hashtag in the text of the proposed social media post significantly increases engagement with the proposed social media, wherein the training comprises: accessing, by the one or more processors, a database comprising social media posts with associated engagement rates; calculating, by the one or more processors, mean engagement rates associated with various numbers of hashtags; determining, by the one or more processors, based on the mean engagement rates, a number of hashtags at which engagement with a given social media post of the social media posts, increases a designated percentage; and updating, by the one or more processors, the predictive model with the number of the hashtags, where the number of the hashtags comprises a baseline number of hashtags to significantly increase the engagement (Paragraph [0002-0004]; [0015-0017]; [0020-0025]; [0027-0028]; Fig. 1, the method identifies elements in social media message content. The method also determines, based on the identified elements, a plurality of candidate audiences to which the social media message content is potentially targeted. The method indicates to a user suggested additional elements to apply to the social media message content to tailor the content to a target audience. For confusion reduction in a social media message. Confusion related to a user’s post may be reduced via aspects described herein including: analyzing the post’s content including the related markup; determining the potential audience, altering the post’s author to possible candidate audience; modifying the post’s content for clarity. Confusion resulting from online grammar and markups in social media message content, can be addressed by aspects described herein that provide channels for clear communication with a target group. The process described herein can provide suggestions to a user to additional elements such as hashtags).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing alternative media suggesting to a user on a social network as disclosed by N (N [0023]) with the system of determining, by the one or more processors, if the proposed social media post comprises qualities contributing to engagement with posts on social media, wherein the qualities comprise textual qualities, wherein the textual qualities include simplicity, and readability, wherein the determining comprises: classifying, by the one or more processors, the text as simple if a word count or a character count of the text is below a pre-determined threshold; and classifying, by the one or more processors, the text as readable if based on applying a reading-level scale to the text to assess a reading level for the text the text is assessed to be at or below a pre-configured readability level as taught by Bastide (Bastide [0015]). With the motivation of helping to improve the engagement and reach of a potential social media post (Bastide [0001]).
Claim 10: Modified N discloses the computer-implemented method of claim 9. N further discloses wherein the designated percentage is based on measuring a significant difference in utilizing a statistical test (Paragraph [0012-0014]; [0045-0046]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated).
Claim 11: Modified N discloses the computer-implemented method of claim 9. However, N further does not disclose wherein the proposed social media post further comprises one or more hashtags, and wherein the qualities further comprise hashtag qualities, and wherein determining if the proposed social media post comprises the qualities further comprises: determining, by the one or more processors, if the proposed social media post comprises the hashtag qualities, wherein the determining comprises: determining, by the one or more processors, if the proposed social media post comprises the baseline number of hashtags.
In the same field of endeavor of determining engagement and understanding of a proposed social media post Bastide teaches wherein the proposed social media post further comprises one or more hashtags, and wherein the qualities further comprise hashtag qualities, and wherein determining if the proposed social media post comprises the qualities further comprises: determining, by the one or more processors, if the proposed social media post comprises the hashtag qualities, wherein the determining comprises: determining, by the one or more processors, if the proposed social media post comprises the baseline number of hashtags (Paragraph [0002-0004]; [0015-0017]; [0020-0025]; [0027-0028]; Fig. 1, the method identifies elements in social media message content. The method also determines, based on the identified elements, a plurality of candidate audiences to which the social media message content is potentially targeted. The method indicates to a user suggested additional elements to apply to the social media message content to tailor the content to a target audience. For confusion reduction in a social media message. Confusion related to a user’s post may be reduced via aspects described herein including: analyzing the post’s content including the related markup; determining the potential audience, altering the post’s author to possible candidate audience; modifying the post’s content for clarity. Confusion resulting from online grammar and markups in social media message content, can be addressed by aspects described herein that provide channels for clear communication with a target group. The process described herein can provide suggestions to a user to additional elements such as hashtags).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing alternative media suggesting to a user on a social network as disclosed by N (N [0023]) with the system of determining, by the one or more processors, if the proposed social media post comprises qualities contributing to engagement with posts on social media, wherein the qualities comprise textual qualities, wherein the textual qualities include simplicity, and readability, wherein the determining comprises: classifying, by the one or more processors, the text as simple if a word count or a character count of the text is below a pre-determined threshold; and classifying, by the one or more processors, the text as readable if based on applying a reading-level scale to the text to assess a reading level for the text the text is assessed to be at or below a pre-configured readability level as taught by Bastide (Bastide [0015]). With the motivation of helping to improve the engagement and reach of a potential social media post (Bastide [0001]).
Claim 12: Modified N discloses the computer-implemented method of claim 4. N further discloses further comprising: accessing, by the one or more processors, a profile of the user on a social media platform, wherein the social media platform is an intended target platform for the proposed social media post; obtaining, by the one or more processors, a number of user profiles linked to the user profile; analyzing, by the one or more processors, historical posts of the user on the social media platform to determine an average percentage of the user profiles who see each post; and determining, by the one or more processors, based on the posting, if the social media post is seen by more than the average percentage of the user profiles (Paragraph [0012-0014]; [0045-0046]; [0053-0055]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated. If the social media post includes multimedia the features of the social media post may further include descriptive metatags related to the multimedia).
Claim 13: Modified N discloses the computer-implemented method of claim 4. N further discloses wherein the qualities contributing to engagement with posts on social media are selected from the group consisting of: a seasonal component, a provision of tips or advice in a specific content area, a hyperlink, a posing of a question, a call-to-action, and a connection to a current news item (Paragraph [0012-0014]; [0045-0046]; [0053-0055]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated. If the social media post includes multimedia the features of the social media post may further include descriptive metatags related to the multimedia).
Claim 14: Modified N discloses the computer-implemented method of claim 4. N further discloses further comprising: determining, by the one or more processors, if the qualities comprising the configured amount and selection of the qualities are correlated with each other; and based on determining that the qualities are correlated with each other, increasing a probability of engagement with the proposed social media post (Paragraph [0012-0014]; [0045-0046]; [0053-0055]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated. If the social media post includes multimedia the features of the social media post may further include descriptive metatags related to the multimedia).
Claim 15: Modified N discloses the computer-implemented method of claim 4. N further discloses wherein the automatically recommending comprises: cognitively analyzing, by the one or more processors, the proposed social media post to identify one or more quality of the qualities missing from the proposed social media post; recommending, by the one or more processors, via the user interface, adding the identified one or more quality to the proposed social media post (Paragraph [0012-0014]; [0045-0046]; [0053-0055]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated. If the social media post includes multimedia the features of the social media post may further include descriptive metatags related to the multimedia).
Claim 16: Modified N discloses the computer-implemented method of claim 15. N further discloses wherein the recommending comprises: generating, by the one or more processors, content comprising the one or more quality; and 3596.004A-6-displaying, by the one or more processors, the content to the user via the user interface (Paragraph [0012-0014]; [0045-0046]; [0053-0055]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated. If the social media post includes multimedia the features of the social media post may further include descriptive metatags related to the multimedia).
Claim 17: Modified N discloses the computer-implemented method of claim 16. N further discloses further comprising: obtaining, by the one or more processors, an input via the user interface; and automatically implementing, by the one or more processors, the content in the proposed social media post, based on the obtaining (Paragraph [0012-0014]; [0045-0046]; [0053-0055]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated. If the social media post includes multimedia the features of the social media post may further include descriptive metatags related to the multimedia).
Claims 6-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over N (US 2016/0147760) in view of Bastide (US 2018/0060416) further in view of DeChoudhury (US 2014/0365208), even further in view of Lada (US 2017/0323215).
Claim 6: Modified N discloses the computer-implemented method of claim 4. However, N does not disclose wherein the proposed social media post further comprises a multimedia element, and wherein the qualities further comprise multimedia qualities, and wherein determining if the proposed social media post comprises the qualities further comprises: performing, by the one or more processors, a multiple linear regression analysis on the multimedia element to determine a predicted level of engagement for the multimedia element.
In the same field of endeavor of analyzing social media metrics Lada teaches wherein the proposed social media post further comprises a multimedia element, and wherein the qualities further comprise multimedia qualities, and wherein determining if the proposed social media post comprises the qualities further comprises: performing, by the one or more processors, a multiple linear regression analysis on the multimedia element to determine a predicted level of engagement for the multimedia element (Paragraph [0037-0040]; Fig. 2, as discussed previously the regression module can be configured to facilitate applying one or more regression techniques to at least a first variable and a second variable. In one example the application module can be configured to apply one or more linear regression processes to the at least first variable and second variable).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing alternative media suggesting to a user on a social network as disclosed by N (N [0023]) with the system of wherein the proposed social media post further comprises a multimedia element, and wherein the qualities further comprise multimedia qualities, and wherein determining if the proposed social media post comprises the qualities further comprises: performing, by the one or more processors, a multiple linear regression analysis on the multimedia element to determine a predicted level of engagement for the multimedia element as taught by Lada (Lada [0037]). With the motivation of helping to make predictions and analysis on social networking posts and information to understand their potential engagement (Lada [0003]).
Claim 7: Modified N discloses the computer-implemented method of claim 6. However, N does not disclose wherein the multiple linear regression analysis comprises: identifying, by the one or more processors, one or more aspects in the multimedia element selected from the group consisting of: a person, an identifiable place, a landmark, a technological device, a positive or inspirational message, a tip, a behind-the-scenes activity; and weighting, by the one or more processors, a value representing predicted level of engagement for the multimedia element based on the identifying (Paragraph [0012-0014]; [0045-0046]; [0053-0055]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated. If the social media post includes multimedia the features of the social media post may further include descriptive metatags related to the multimedia).Claim 8: Modified N discloses the computer-implemented method of claim 7. N further discloses further comprising: determining, by the one or more processors, if the predicted level of engagement for the multimedia element is above a pre-determined threshold, based on the weighted value (Paragraph [0012-0014]; [0045-0046]; [0053-0055]; [0096-0100]; Figs 1 and 4B, one or more embodiments described herein provide method of providing alternative words for drafting social media posts that will resonate with an intended audience. The social media marketing system can also utilize the engagement model in suggesting alternative words for use in a social media post in order to increase or optimize the predicted engagement level. In one embodiment, the engagement calculator may also analyze one or more sentiments expressed in each message. For example, each reply message expresses a strongly positive sentiment towards the social media post. Accordingly, indicators toward positively inclined reply messages may cause the engagement calculator to further bolster the determined engagement level for the social media post. In other words, multiple engagement indicators that are positive may be indicated. If the social media post includes multimedia the features of the social media post may further include descriptive metatags related to the multimedia).Claim 18: Modified N discloses the computer-implemented method of claim 4. However, N does not disclose wherein determining the proposed social media post does not comprise the qualities or that the sentiment is not positive comprises performing, by the one or more processors, a multiple linear regression analysis to determine the predicted level of engagement for the proposed social media post.
In the same field of endeavor of analyzing social media metrics Lada teaches wherein determining the proposed social media post does not comprise the qualities or that the sentiment is not positive comprises performing, by the one or more processors, a multiple linear regression analysis to determine the predicted level of engagement for the proposed social media post (Paragraph [0037-0040]; Fig. 2, as discussed previously the regression module can be configured to facilitate applying one or more regression techniques to at least a first variable and a second variable. In one example the application module can be configured to apply one or more linear regression processes to the at least first variable and second variable).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing alternative media suggesting to a user on a social network as disclosed by N (N [0023]) with the system of wherein the proposed social media post further comprises a multimedia element, and wherein the qualities further comprise multimedia qualities, and wherein determining if the proposed social media post comprises the qualities further comprises: performing, by the one or more processors, a multiple linear regression analysis on the multimedia element to determine a predicted level of engagement for the multimedia element as taught by Lada (Lada [0037]). With the motivation of helping to make predictions and analysis on social networking posts and information to understand their potential engagement (Lada [0003]).
Claim 19: Modified N discloses the computer-implemented method of claim 4. However, N does not discloses wherein determining the proposed social media post does comprises the qualities or that the sentiment is not positive comprises performing, by the one or more processors, a multiple linear regression analysis to determine the predicted level of engagement for the proposed social media post.	
In the same field of endeavor of analyzing social media metrics Lada teaches wherein determining the proposed social media post does comprises the qualities or that the sentiment is not positive comprises performing, by the one or more processors, a multiple linear regression analysis to determine the predicted level of engagement for the proposed social media post (Paragraph [0037-0040]; Fig. 2, as discussed previously the regression module can be configured to facilitate applying one or more regression techniques to at least a first variable and a second variable. In one example the application module can be configured to apply one or more linear regression processes to the at least first variable and second variable).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing alternative media suggesting to a user on a social network as disclosed by N (N [0023]) with the system of wherein the proposed social media post further comprises a multimedia element, and wherein the qualities further comprise multimedia qualities, and wherein determining if the proposed social media post comprises the qualities further comprises: performing, by the one or more processors, a multiple linear regression analysis on the multimedia element to determine a predicted level of engagement for the multimedia element as taught by Lada (Lada [0037]). With the motivation of helping to make predictions and analysis on social networking posts and information to understand their potential engagement (Lada [0003]).
Therefore, claims 4-23 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed January 19, 2022, with respect to the rejections of claims 4-23 under U.S.C. 101 are moot as the applicant fully cancelled the previous claims and added all new claims.

Applicant’s arguments, see REMARKS, filed January 19, 2022, with respect to the rejections of claims 4-5, 7-17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over N (US 2016/0147760) in view of Bastide (US 2018/0060416) further in view of DeChoudhury (US 2014/0365208), are moot because Applicant has fully cancelled the previous claims and added all new claims, which required further search and consideration and new art was applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Haddadnia (US 2019/0370851) Electronic content based on neural networks.
Bragdon (US 2021/0288928) Determining engagement scores for sub-categories in a digital domain by a computing system.
Brunn (US 2017/0024454) Discourse advancement scoring for social media posts.
Brovinsky (US 2017/0249389) Sentiment rating system and method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689